Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 1 of 30 Page ID #:969




                        Exhibit 1
            Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 2 of 30 Page ID #:970
Electronically FILED by SI erior Court of California, County of Los Angeles on 08/05/2019 09:40 AM Sherri R. Carter, Executive Officer/Cieri< of Court, by R. Clifton.Deputy Clerk
                                                                                       19STCV27416
                                         Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Stephen Goorvitch


                    1          M. Elizabeth Grahru� CA 143085
                    2          Grant & Eisenhofer Y.A.
                               101 California Street Suite 2710
                    3          San Francisco, California 94111
                               Phone: (415) 365-9585
                               Fax: (415) 365-9650
                    4          Email: egraham@g law.com
                    5          Additional Counsel for Plaintiff on
                    6
                               Sif(nature Paf;e
                                         IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                    7
                                      COUNTY OF LOS ANGELES - UNLIMITED CIVIL JURISDICTION
                    8
                    9
                  10         ROSETTE PAMBAKIAN,                                                                CASE NO.              --------
                  11
                                                                Plaintiff,                                     COMPLAINT FOR DAMAGES AND
                                                                                                               DEMAND FOR JURY TRIAL
                  12                     V.
                                                                                                                   (1 )Negligence
                 13          GREGORY BLATT,                                                                        (2) Intent10nal Infljction of Emotional
                             IAC/INTERACTIVE CORP. and                                                                 Distress
                             MATCH GROUP, INC.                                                                     (3) Sexual Batte1y (Civ. Code§
                 14                                                                                                    1708.5)
                 15                                             Defendants.                                        (4)Gender Violence (Civ. Code§
                                                                                                                       52.4)
                 16                                                                                                (5)RaJpb Act Violation (Civ. Code§
                                                                                                                       51.7)
                 17                                                                                                (6)Neg1igent Misrepresentation
                                                                                                                   (7) Wrongfu I Termination (Labor
                  18                                                                                                   Code g 1102.5)
                                                                                                                   (8)Retaliation for Engaging in
                 19                                                                                                    Protected Activity (Gov. Code§
                                                                                                                       12940)
                  20                                                                                           JURY TRIAL DEMANDED
                 21
                  22
                  23
                 24
                 25
                 26
                 27
                 28
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 3 of 30 Page ID #:971




    1         Plaintiff Rosette Pambakian, ("Plaintiff') by her attorneys, files this Complaint
    2   seeking judgment against Defendants GREGORY BLATT (hereinafter, "Defendant
    3   Blatt"), IAC/INTERACTIVE CORP. (hereinafter, "IAC") AND MATCHGROUP,
    4   INC. (hereinafter, "Match Group" or "Match") (collectively, "Defendants") for
    5   claims arising from a sexual assault perpetrated by Defendant Blatt on
    6   Ms. Pambakian while both were employed at Tinder, Inc., the subsequent cover-up
    7   by Defendants, and the retaliatory wrongful termination of Ms. Pambakian, and
    8   alleges as follows:
    9                             I.     SUMMARY OF CLAIMS
  10          1.     This case is about the abuse of the personal rights and well-being of
  11    Plaintiff, Rosette Pambakian, a successful marketing executive, by an insidious
  12    corporate culture that emphasized profit at all costs. Plaintiff was one of the earliest
  13    executive hires and the longest standing female executive at the dating app Tinder,
  14    until her retaliatory termination in 2018. While at an outside public relations agency,
  15    Plaintiff spearheaded the launch of Tinder in 2012. In 2014, she officially joined the
  16    company as Tinder's Head of Communications, where she was essential to building
  17    the company from its early startup phase into the world's most popular dating app, a
   18   multi-billion dollar enterprise and technology innovator.
  19          2.     Plaintiff has been credited as an integral part of Tinder's success.
   20   Several Tinder founders have commented that Tinder could not have gotten where it
   21   did without the expertise and dedication ofPlaintiff. When parent company Match
  22    marked its IPO in November 2015, due in large measure to the success of Tinder,
   23   Ms. Pambakian was invited to the NASDAQ trading floor for the ceremonial ringing
   24   of the bell. She was named one of the 40 under 40 by PR Week, one of Refinery 29's
   25   Top Women in Tech, and included in Cosmopolitan Magazine's Millennial Power
   26   List, all for her work at Tinder. Plaintiffs career was on the rise until she was
   27   sexually assaulted by the CEO of Match Group and Tinder, Gregory Blatt.
   28
                     COMPLAINT FOR DAMAGES AND DEMAND FOR mRY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 4 of 30 Page ID #:972




   1          3.      Before stepping in, and while serving as, interim CEO of Tinder,
   2    Defendant Blatt was also the CEO and Chairman at Match Group. Match Group and
   3    its parent company IAC (hereinafter, "Company Defendants"), owned Tinder.
   4    However, when Defendant Blatt and his team arrived at Tinder, they brought IAC
   5    and Match Group's misogynistic culture with them.
   6          4.      Defendant Blatt has a reputation for being a notorious bully, known for
   7    volatile outbursts and vindictive retribution. Plaintiff endured Defendant Blatt's
    8   inappropriate behavior throughout their working relationship, culminating in
   9    December 2016 when he physically and sexually assaulted Plaintiff.
  10          5.      As soon as the Company Defendants became aware of Defendant Blatt's
  11    assault and the events leading up to it, including the cultivation of a harassing work
  12    environment that rewarded men like Defendant Blatt, the Company Defendants
  13    began a campaign to cover up the assault and disparage Plaintiff. Indeed, a
  14    meaningful "investigation" of Plaintiff's complaint about Defendant Blatt's assault,
  15    which was required under IAC and Match company policies, and California law,
  16    never occurred. The Company Defendants failed to interview a key eyewitness and
  17    ignored damning facts, because the Company Defendants did not want to risk their
  18    bottom line. Rather, Plaintiff was marginalized, subject to additional harassing,
  19    offensive, and insulting behavior, put on administrative leave, publicly accused of
  20    consenting to her attacker's advances, and finally, wrongfully terminated by
  21    Defendants.
  22                                        II.    PARTIES
  23          6.      Plaintiff is an individual who was and is at all times relevant to the
  24    claims alleged herein, a resident of Los Angeles County, California. At all times
  25    relevant to the claims herein, Plaintiff was employed and worked at Tinder
  26    headquarters in Los Angeles, California.
  27
  28
                      COMPLAINT FOR DAMAGES AND DEMAND FOR WRY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 5 of 30 Page ID #:973




   1          7.     Tinder, Inc. ("Tinder), at all times relevant to the claims alleged herein,
   2    was a Delaware corporation with its principal place of business in Los Angeles,
   3    California. From March 11, 2013 to July 13, 2017, Tinder was a Delaware
    4   corporation owned by Match Group. On July 13, 2017, Match Group merged Tinder
   5    into itself. On information and belief, Match Group assumed all of Tinder's
    6   liabilities and obligations, including those arising from Plaintiffs sexual assault, the
    7   inadequate investigation of Plaintiffs complaints about the assault, and Defendants'
    8   subsequent attempts to cover up both the events giving rise to Plaintiffs complaints
    9   and Plaintiffs complaints themselves.
  10          8.     Defendant Gregory Blatt is an individual, who at all times relevant to the
  11    claims alleged herein, was employed by Defendant Match Group and maintained an
  12    office at Tinder headquarters in Los Angeles, CA.
  13          9.     Defendant IAC, is, and at all relevant times mentioned herein was a
  14    corporation organized under the laws of the State of Delaware. At all relevant times
  15    mentioned herein, IAC's primary place ofbusiness was located in New York, New
  16    York. IAC owns or controls Match Group, Inc.
  17          10.    Defendant Match Group is, and at all relevant times mentioned herein,
  18    was a corporation organized under the laws of the State of Delaware. At all relevant
  19    times mentioned herein, Match Group's primary place of business was located in
  20    Dallas, Texas. Before Match became a public company on November 19, 2015, it
  21    was a wholly owned subsidiary ofIAC. Since November 19, 2015, IAC has owned a
  22    majority of Match Group's outstanding shares.
  23                            III.   JURISDICTION AND VENUE
  24          11.    This Court has jurisdiction over this action pursuant to California Code
  25    of Civil Procedure § 410.10. Plaintiffs seek damages under the statutory and
  26    common law of the State of California.
  27
  28
                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 6 of 30 Page ID #:974




    1          12.    Venue is proper in this Court pursuant to California Code of Civil
    2   Procedure § 395 because (a) some of the acts and transactions described herein
   3    occurred within this county, including Plaintiffs employment with Defendants, the
   4    sexual assault of Plaintiff, the resulting "investigation," and ultimate termination of
    5   Plaintiff; (b) some Defendants are or were registered to do business in the State of
    6   California and/or are or were doing business within this county; and (c) Defendants
    7   did do business in this county by operating and/or exercising complete control over
    8   the operations of the company formerly known as Tinder, Inc.
    9                TV.   FACTS COMMON TO ALL CAUSES OF ACTION
  10    A.     Defendant Blatt's Sexual Assault of Plaintiff
  11           13.    In December 2016, Plaintiff was the longest standing (and one of the
  12    only) female executives at Tinder. Plaintiff held the executive position of Vice
  13    President of Global Communications and Brand. Her role eventually expanded to
  14    Head of Marketing and Communications, managing an in-house group of more than
  15    40 people, as well as external agencies and consultants. Publicly, she served as the
  16    face of the brand on panels and in the press.
   17          14.    During all events described herein, Defendant Blatt was the CEO and
   18   Chairman of Match Group, as well as the CEO of Tinder, and directly in charge of
  19    Plaintiff.
   20          15.    On December 9, 2016, Tinder held its holiday party at the SLS Hotel in
   21   Beverly Hills Hotel, in Los Angeles, California. Plaintiff attended the party. Several
   22   Tinder employees had rooms at the hotel, paid for by Tinder, including Witness No.
   23   1, Defendant Blatt's Executive Assistant.
   24          16.    At the party, Defendant Blatt approached Plaintiff and said to her in a
   25   lewd voice, in sum and substance, "I get hard every time I look at you" and "Let's get
   26   out of here." Plaintiff was stunned.   Defendant Blatt's conduct was so aggressive
   27   that Plaintiff feared that Defendant Blatt might actually act on it. Plaintiff quickly
   28
                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 7 of 30 Page ID #:975




   1    walked away from Defendant Blatt, found a colleague and close friend, Witness No.
    2   2, and went upstairs to friend and colleague, Witness No. l's hotel room, in an
   3    attempt to distance herself from Defendant Blatt.
    4          17.   Plaintiff, Witness No. 1 and Witness No. 2, were upstairs in Witness No.
    5   1's hotel room at approximately 2:00 AM when, Defendant Blatt texted Witness No.
    6   1. Plaintiff asked Witness No. 1 not to tell Defendant Blatt where they were. Several
   7    minutes later, there was a knock at the door. Witness No. 1 answered the door and
    8   Plaintiff saw that Defendant Blatt had arrived at the room. When Defendant Blatt
    9   arrived, Plaintiff was sitting on the bed.
  1O          18.    Immediately upon entering the room, Defendant Blatt went straight for
  11    Plaintiff who was sitting on the bed. Defendant Blatt climbed on top of Plaintiff and
  12    pulled her backwards so that Plaintiff was lying beside him with his arm draped over
  13    Plaintiff. Defendant Blatt then began forcibly groping Plaintiff's breasts and upper
  14    thighs, and kissing her shoulders, neck and chest-all without Plaintiff's consent.
  15    Then, Defendant Blatt said, sum and substance, "Tum off the lights." In a state of
  16    shock and disbelief, Plaintiff was also acutely aware of the subordinates in the room,
  17    and made the decision to de-escalate the situation and not cause a further scene.
  18    Plaintiff began to pull away from Defendant Blatt and said, in sum and substance,
  19    "Ok, we are all hungry; I'm going to order food." Defendant Blatt then removed his
  20    hands from Plaintiff enabling her to stand up.
  21          19.    Plaintiff, Defendant Blatt, Witness No. 1 and Witness No. 2 remained in
  22    Witness No. 1's room waiting for the food to arrive. At some point after the food
  23    was ordered, Defendant Blatt again pushed Plaintiff onto the bed and began groping
  24    her and attempting to kiss her. While again attempting to end Defendant Blatt's
  25    unwanted sexual contact and remove herself from his immediate proximity, Plaintiff
  26    announced it was time to leave. Witness No. 1, begged Plaintiff not to leave her
  27    alone with Defendant Blatt. Plaintiff and Witness No. 2 waited until Defendant Blatt
  28
                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 8 of 30 Page ID #:976




    1   left in his car service to request separate Ubers and went to the lobby to await their
    2   respective rides.
    3   B.       The Aftermath of Blatt's Assault
    4            20.   Defendant Blatt was the CEO of Tinder, the Chairman and CEO of
    5   Match Group, and Plaintiffs boss. Plaintiff knew that Defendant Blatt was a
    6   powerful man, a long-time executive at Match Group and IAC, and feared retaliation
    7   and the loss of her job at Tinder. Plaintiffs fears were based on Defendant Blatt's
    8   reputation for openly behaving inappropriately toward women without any
    9   consequences. Defendant Blatt seemed untouchable.
   1O            21.   Plaintiff feared damage to her reputation and a change in how she would
   11   be perceived by her subordinates and colleagues if her assault were made public.
   12   Plaintiff also feared damage to Tinder's business, which she had worked years to
   13   build.
   14            22.   The morning after the sexual assault, Plaintiff asked Witness No. 1 and
   15   Witness No. 2 not to share what had happened with anyone.
   16            23.   Two days after the assault, Defendant Blatt called Plaintiff into his
   17   office and apologized profusely for his actions the night of the holiday party. Faced
   18   with the reality that she would have to continue to work with and be supervised by
   19   Defendant Blatt-the new CEO of Tinder-and scared of the consequences to her
   20   working relationships and reputation if the sexual assault were made public, Plaintiff
   21   and Defendant Blatt agreed to quash the incident and not to speak of it again.
   22   C.       Plaintiff Reported the Assault to Her Supervisor
  23             24.   Several days after the sexual assault, Plaintiff attended a Tinder/Match
   24   Communications Team Dinner. Also present was Vice President of Public Affairs
  25    for Match Group, Matt David, to whom Plaintiff also reported. At all times relevant
  26    herein, Mr. David reported directly to Defendant Blatt.
  27
  28
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 9 of 30 Page ID #:977




   1          25.    During this dinner, Plaintiff told Mr. David about the sexual assault.
    2   Plaintiff felt that it was necessary to report Defendant Blatt's actions to Mr. David
    3   both because Defendant Blatt's actions were unacceptable and because she feared a
    4   potential public relations crisis as there were witnesses to the assault.
    5         26.    In response, Mr. David said nothing. However, Mr. David's expression
    6   was one of shock.
    7         27.    On information and belief, rather than comply with the obligations
    8   placed on him to report any such complaints to Human Resources, Mr. David did not
    9   report Defendant Blatt's misconduct to Human Resources.
  10    D.    The Company Defendants' Inadequate and Biased "Investigation"
  11          Amounts to a Cover-Up of Defendant Blatt's Misconduct
  12          28.    On information and belief, Sean Rad, former Tinder CEO and then-
  13    Tinder Chairman, began hearing rumors of Defendant Blatt's disturbing behavior
  14    toward Plaintiff at the Holiday Party from multiple sources, including indirectly from
  15    Witness No. 1. Mr. Rad took Plaintiff aside, told her that he heard something
  16    happened at the holiday party, and asked her if there was anything she wanted to tell
  17    him. Plaintiff relayed to Mr. Rad what Defendant Blatt said to her at the holiday
   18   party and how he assaulted her in Witness No. 1's hotel room.
  19          29.    On information and belief, Mr. Rad reported Defendant Blatt's sexual
   20   assault of Plaintiff to Gregg Winiarski, Executive Vice President and General
  21    Counsel ofIAC, Joey Levin, CEO ofIAC, and Jared Sine, Chief Legal Officer of
  22    Match Group. On information and belief, Mr. Rad also discussed the incident with
   23   Lisa Nelson, Chief Human Resources Officer at Match Group and Tinder. On
  24    information and belief, Ms. Nelson told Mr. Rad that she was contemplating quitting
   25   her job because of Defendant Blatt's alleged behavior. On information and belief,
  26    Mr. Rad thereafter learned that there would be an investigation and that Mr. Sine and
  27
   28
                     COlvlPLAINT FOR DAMAGES AND DEMAND FOR nJRY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 10 of 30 Page ID
                                  #:978




 1    Ms. Nelson would be running it. Both of these individuals reported directly to
 2    Defendant Blatt.
 3          30.      On information and belief, Mr. Rad expressed his fears that the
 4    investigation was biased, because two executives who reported directly to Defendant
 5    Blatt, the subject of the investigation, were in fact in charge, but his concerns fell on
 6    deaf ears.
 7          31.      On information and belief, after Mr. Rad reported Defendant Blatt's
 8    assault, Mr. Rad started receiving threats from Match executives that if he did not
 9    stop pursuing the investigation into Defendant Blatt's misc.onduct he would face
1O    retribution.
11           32.     Mr. Rad pressed Tinder and Match Board members for a meeting of
12    Tinder's Board of Directors to discuss Defendant Blatt's assault on Plaintiff, to no
13    avail. On information and belief, Defendant Blatt emailed the board members and
14    discouraged them from speaking to Mr. Rad.
15          33.      On information and belief, Matt Cohler, a General Partner of
16    Benchmark and then-Tinder Board member, told Mr. Rad that there was no reason
17    for a board meeting, and that the Tinder Board could not do anything until Plaintiff
18    formally "reported" the assault-notwithstanding the fact that she already had
19    reported it to her direct supervisor (Mr. David) and Tinder's Chairman (Rad).
20           34.     On information and belief, Mr. Rad spoke with a then-Match Board
21    member, to express concern about the way Plaintiff's complaint was being handled.
22    Consistent with their corporate culture emphasizing profit over people, the Match
23    Board Member assured Mr. Rad he had nothing to worry about because, in sum and
24    substance, "everyone [was] going to make a lot of money."
25           35.     On information and belief, the Tinder Board of Directors was never
26    convened regarding Defendant Blatt's sexual assault of Plaintiff.
27
28
                                                  8
                     COMPLAINT FOR DAMAGES AND DEMAND FOR WRY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 11 of 30 Page ID
                                  #:979




  1         36.    On April 28, 20 1 7 - which, on information and belief, was
 2    approximately one day after Mr. Rad reported Defendant Blatt's sexual assault of
 3    Plaintiff to Defendants IAC and Match Group executives - Defendant Blatt exercised
 4    approximately 5 million stock options in Match Group, realizing over $44 million in
 5    value. The questionable timing of this transaction cannot be ignored, given the affect
 6    a scandal of this magnitude could have on Match Group's stock price if made public.
  7         37.    On or about April 30, 20 1 7, Plaintiff was approached by Lisa Nelson,
 8    Chief Human Resources Officer to discuss the sexual assault. Plaintiff was leery of
 9    speaking with Ms. Nelson, as Plaintiff was aware that Ms. Nelson was very closely
 10   linked to Defendant Blatt, having worked with him for many years, and that she
 11   reported directly to him.
 12         38.    Plaintiff told Ms. Nelson that she was reluctant to talk with her and
 13   wanted to ensure confidentiality out of fear of retaliation by Defendants. Only after
 14   Ms. Nelson assured Plaintiff of the confidentiality of her statements did Plaintiff
 15   agree to speak to Ms. Nelson.
 16         39.    When Plaintiff met with Ms. Nelson, Jared Sine, Chief Legal Officer at
 17   Match, was also present. Plaintiff confirmed the sexual assault.
 18         40.    On May 3, 20 17, Plaintiff was asked to meet with Ed Ferguson, Vice
 19   President and Associate General Counsel at IAC, and Mr. Sine. During this meeting,
20    Plaintiff again recounted Defendant Blatt's assault. Mr. Ferguson told Plaintiff that
21    they had spoken to Defendant Blatt and he had insinuated that it was consensual. In
22    response, Plaintiff told the men that Defendant Blatt had approached her earlier at the
23    Holiday Party and said, "I get hard every time I look at you," and "Let's get out of
24    here." She explained that she immediately walked away embarrassed, stunned, and
25    concerned that he might actually try to act on it. Both Mr. Ferguson and Mr. Sine
26    expressed shock and were appalled by Defendant Blatt's actions. Both apologized to
27    Plaintiff for having to endure such an incident.
28
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 12 of 30 Page ID
                                  #:980




 1          41.    Just one day following her meeting with Mr. Sine and Mr. Ferguson,
 2    despite assurances of confidentiality and privacy, Defendant Blatt emailed Plaintiff
 3    and his Executive Assistant, Witness No. 1, asking both women to participate in
 4    separate video conferences with him. Plaintiff knew in that moment that Defendants'
 5    promise of confidentiality had been violated and that information was going from
 6    Human Resources and Defendants IAC and Match Group's Legal Counsel to
 7    Defendant Blatt.
 8          42.    Plaintiff did not respond to Defendant Blatt's email and did not attend
 9    the video conference, but, upon information and belief, Witness No. 1 did. After the
10    video conference, Witness No. 1 group-texted Plaintiff and ChiefHuman Resources
11    Officer Lisa Nelson and told them, in sum and substance, that Defendant Blatt knew
12    everything that they had said to Ms. Nelson and Mr. Sine. During a phone
13    conversation later that day, Witness No. 1 told Plaintiff that Defendant Blatt had
14    begged her not to continue cooperating in the investigation as it would ruin his life
15    and his family.
16          43.    After talking with Witness No. 1, Plaintiff responded to the group text
17    that she did not feel comfortable talking further about what happened until she
18    consulted with a lawyer. Ms. Nelson responded that she understood. After this text,
19    Plaintiff was no longer contacted as part of the "investigation."
20          44.    The purported "investigation" Company Defendants conducted did not
21    comply with either California law or their own internal policies. The Company
22    Defendants used the investigation as an attempt to cover-up and conceal the
23    misconduct of Defendant Blatt.
24          45.    For example, Defendants' purported "investigators" failed to interview
25    one of the two eyewitnesses to the sexual assault, Witness No. 2. Instead, among
26    those two eyewitnesses, Defendants only interviewed Witness No. 1 - Defendant
27    Blatt's Executive Assistant. As Witness No. 2 was present in the room, and
28
                                                10
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 13 of 30 Page ID
                                  #:981




 1    witnessed the assault, no adequate investigation could be conducted without
 2    interviewing Witness No. 2. Furthermore, while the purported "investigation" was
 3    ongoing, Defendants required Plaintiff to continue to report to Defendant Blatt. The
 4    Company Defendants also told Defendant Blatt information provided by Plaintiff and
 5    other witnesses, violating promises of confidentiality.
 6          46.    In or around July 2017, a reporter from Tech Crunch began asking
 7    Plaintiff questions about rumors of sexual misconduct at Tinder by high-level Match
 8    Group executives. A few months later, Plaintiff learned that the same reporter was
 9    sti ll investigating, and that the story was about Plaintiffs own assault at the hands of
10    Defendant Blatt.
11          47.    Plaintiff informed Defendant Blatt and Chief Human Resources Officer,
12    Ms. Nelson, about the reporter's inquiry. Defendant Blatt, Plaintiffs own
13    perpetrator, asked Plaintiff to talk with the reporter to explain the ways Tinder
14    combats sexual harassment, and to throw the reporter off the story. Plaintiff refused
15    to comply with Blatt's instruction, and referred the reporter to the Head of
 16   Communications at IAC.
17          48.    In or around October 2017, when it became apparent that Defendant
18    Blatt and Company Defendants could no longer get Plaintiff to say or do whatever
19    Defendants needed or wanted to cover-up the assault, they asked Plaintiff to sign a
20    non-disclosure/disparagement agreement ("NDA") concerning the sexual assault and
21    investigation, in exchange for increased compensation. Chief Human Resources
22    Officer at Match Group and Tinder, Lisa Nelson, approached Plaintiff and said in
23    sum and substance that she and Defendant Blatt would petition the Compensation
24    Committee to increase Plaintiffs compensation if she signed the NDA. During that
25    conversation, Ms. Nelson said to Plaintiff, in sum and substance, "We want to put
26    this terrible ordeal behind us." Plaintiff declined to sign.
27
28
                                                  11
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 14 of 30 Page ID
                                  #:982




 1           49.   After declining to sign the NDA, Plaintiff became aware that Defendant
 2    Blatt was going to resign as Tinder CEO. During a conversation with Plaintiff,
 3    Defendant Blatt, and another male executive, the male executive asked Defendant
 4    Blatt what it would take to get Defendant Blatt to stay. Defendant Blatt turned to
 5    Plaintiff and said in sum and substance, "Well, you would have to sign something."
 6    Defendant Blatt immediately walked it back, saying in sum and substance to Plaintiff,
 7    "Never mind, I shouldn't have said that, I could get in big trouble." It was then clear
 8    that Defendant Blatt was being asked to resign because of his sexual assault of
 9    Plaintiff.
10           50.   Upon information and belief, even after resigning, Defendant Blatt
11    retained his Tinder and Match Group email accounts, worked from the IAC Office
12    for several months, and appeared actively involved in Defendants IAC and Match
13    Group's business. Defendant Blatt also continued to "check in" on Plaintiff to ensure
14    she would not speak out publicly.
15           51.   Through their actions and inaction, Company Defendants violated their
16    own internal policies. IAC and Match Group's stated policy is to be "good corporate
17    citizen(s)" and "committed to full, prompt, and fair enforcement" of their Code of
18    Ethics. The Code of Ethics states that, upon reporting of a violation of the Code of
19    Ethics, IAC and Match Group legal departments shall investigate all relevant facts.
20    IAC and Match Group's Code of Ethics also specifically prohibits retaliation.
21           52.   Pursuant to the Code ofEthics, "In conducting and monitoring
22    investigations, the IAC Legal Department shall consult and coordinate as appropriate
23    with senior management, the Internal Audit Department, the Human Resources
24    Department, and the Audit Committee, and shall seek to ensure that the provisions of
25    the Code of Ethics are applied and enforced consistently across the population of
26    covered persons and across IAC business." Match Group's Code of Ethics has this
27    identical provision.
28
                                                12
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 15 of 30 Page ID
                                  #:983




 1          53.    IAC and Match Group also have a stated policy against harassment.
 2    Pursuant to this policy, "It is the policy of IAC/InterActiveCorp and its Operating
 3   Businesses and Corporate Office . . . to be committed to a workplace free of
 4    discrimination or harassment. Harassment of applicants or employees on the basis of
 5   . . . sex, including sexual harassment, is unacceptable and will not be tolerated."
 6          54.    IAC and Match Group's Policy defines sexual harassment as "offensive
 7    or unwelcome sexual advances, verbal comments or innuendo of a sexual nature. . . .
 8    Comments, physical touching of another person . . . may also constitute sexual
 9   harassment." Pursuant to this policy, "Human Resources will investigate all reports
10    of harassment promptly and thoroughly."
11          55.    All of these policy statements turned out to be false and misleading.
12          56.    The Company Defendants disregarded their stated policies when the
13    allegations were against CEO Defendant Blatt. Instead, they engaged in a sham
14    investigation conducted by biased executives in an effort to conceal and discredit the
15   sexual assault suffered by Plaintiff.   Only when faced with the fact that they could
16   no longer keep the assault quiet, did the Company Defendants take any action.
17          57.    The Company Defendants were willful, wanton, reckless, negligent in
18    overseeing and supervising and grossly negligent as a result of its employee, agent
19    and/or servant's acts as follows:
20                 a. In failing to supervise and control Defendant Blatt's sexual
21                    misconduct;
22                 b. In failing to conduct an unbiased, independent, prompt, and legally
23                    compliant investigation;
24
                   c. In retaining Defendant Blatt as CEO for approximately 10 months
25
                      after he assaulted Plaintiff;
26
                   d. In failing to use ordinary skill and care to protect Plaintiff; and
27
28
                                                 13
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 16 of 30 Page ID
                                  #:984




 1                    e. In such other ways as will become evident during discovery.
 2              58.   The Company Defendants' knowing acquiescence and silence with
 3    respect to the known, or reasonably knowable, activities of Defendant Blatt
 4    constituted a course of conduct through which Defendant Blatt's sexual assault of,
 5    and retaliation against, Plaintiff was condoned, approved and authorized. The
 6    Company Defendants' actions made clear that, but for the reporters learning of the
 7    assault, the Company Defendants would have taken no action against Defendant
 8    Blatt..
 9              59.   Through the Company Defendants' failure to timely investigate
10    Plaintiffs complaint and/or reprimand and sanction the acts referenced herein, and
11    for all of the other reasons set forth in this Complaint including, without limitation,
12    their failure to take the steps necessary to prevent and/or independently investigate
13    the occurrence of such reprehensible acts, the Company Defendants ratified said
14    actions and, accordingly, are vicariously liable for the actions of Defendant Blatt.
15    E.        Plaintiff's Retaliatory and Wrongful Termination
16              60.   On August 14, 2018, Plaintiff filed a lawsuit with several others
17    regarding the valuation of her stock options, alleging in part that when Plaintiffs
18    assault was reported to Defendants IAC and Match Group executives, they failed to
19    properly investigate and take timely corrective action against Defendant Blatt. The
20    suit alleged that the Company Defendants failed to act because they needed
21    Defendant Blatt, whom as CEO and the highest-ranking executive in charge of the
22    valuation process of Tinder, was the lynchpin in Company Defendants' scheme to
23    undervalue Tinder and decrease the amount Plaintiff and her fellow Tinder stock
24    holders would receive in exercising their stock options by billions of dollars.
25              61.   The next day, the Company Defendants placed Plaintiff on "leave."
26              62.   The Company Defendants immediately revoked Plaintiffs email
27    account-forcing incoming emails to bounce back to the sender-removed her
28
                                                   14
                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 17 of 30 Page ID
                                  #:985




 1   nameplate from her office door, and turned her office into a conference room. Within
 2   one month, and three months before officially terminating Plaintiff, the Company
 3   Defendants hired a new Chief Marketing Officer to replace her.
 4          63.    On December 18, 2018, Plaintiff received notice via e-mail that Tinder
 5   was terminating her employment. Upon information and belief, Defendants
 6    terminated Plaintiff in retaliation for speaking out against Defendant Blatt for his
 7    sexual misconduct and for participating in a lawsuit against the Company Defendants
 8    related to her stock options.
 9          64.    As a result of these actions, Plaintiff was forced to surrender millions of
1o    dollars in equity granted to her as compensation for her work as an executive at
11    Tinder.
12    F.    The C ompany Defendants Fostered a Misogynistic Work Culture that
13          Promoted Sexual Harassment and Assault
14          65.    The Company Defendants promoted a misogynistic culture where
15    female employees were marginalized and sexually harassed on a regular basis. From
16    the time that Defendant Blatt and other Company Defendants' executives arrived
17    from Match Group at Tinder, it became clear that their corporate culture and
18    managerial style was not respectful towards women, including Plaintiff.
19          66.    After Defendant Blatt arrived, he quickly made it difficult for Plaintiff to
20    do her job effectively. Because she was a young woman, Defendant Blatt treated
21    Plaintiff differently than other executives. Despite her experience and track record as
22    a successful marketing executive, Defendant Blatt did not take Plaintiff seriously.
23    On more than one occasion when Plaintiff disagreed with him and/or addressed
24    Defendant Blatt in a professional tone in meetings, Defendant Blatt responded by
25    asking Plaintiff to leave the meetings and come back "when [her] attitude changed."
26          67.    On another occasion, Plaintiff was told by a fellow marketing executive,
27    that when he asked Defendant Blatt about a budget for activities to boost the
28
                                                 15
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 18 of 30 Page ID
                                  #:986




 1    marketing team's morale, Defendant Blatt said: Plaintiff and two of her female team
 2   members "were the team morale," because in his view "they were hot." The male
 3   executives then joked about how one of the women did not count "because she had
 4    peaked" and "wasn't getting any prettier, so she needed to get married tomorrow."
 5   This is but one example of how Defendant Blatt objectified women in his employ and
 6   spread a misogynistic work culture, which promoted sexual harassment and assault.
 7          68.    Out of a sense of responsibility to protect the company she had helped
 8    build, Plaintiff fought against Match Group's misogynistic culture, to her detriment.
 9   Behind the scenes Plaintiff fought for equal pay for the women on her team who were
1O   grossly underpaid compared to male counterparts, asked for an official pay audit to
11    be conducted, promoted women to titles equal to male counterparts, advocated for the
12    company to cover egg-freezing for its female employees, advocated for a more
13   female centric approach to product development, and asked for an anonymous
14   reporting tool be implemented by Human Resources for reporting complaints of
15    sexual harassment within the company. Her efforts to advance women's rights
16    within the company and on the platform were so contrary to Defendants' culture that
17    they led to threats of violence and a covert smear campaign on Twitter by one male
18    employee. In yet another example of how Defendants marginalized Plaintiff and
19   emphasized profit over people, when they discovered the male employee who was
20    responsible for a smear campaign and threats against Plaintiff, Defendants allowed
21    him to quietly resign, rather than fire him and risk a scandal.
22          69.    As a direct and proximate result of the foregoing, Plaintiff has suffered,
23    and continues to suffer, severe emotional distress. Plaintiff has suffered, and
24    continues to suffer great pain of mind and body, shock, emotional distress, physical
25    manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace,
26    humiliation and loss of enjoyment of life; was prevented and will continue to be
27    prevented from performing Plaintiffs daily activities and obtaining the full
28
                                                 16
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 19 of 30 Page ID
                                  #:987




 1   enjoyment of life; and/or has suffered a loss of income and/or loss of earning
 2   capacity.
 3          70.    Defendants and each of them, engaged in the conduct alleged herein
 4   with malice, oppression, and fraud. The conduct ofDefendants, and each of them,
 5   was despicable and was done with a willful and knowing disregard of the rights or
 6    safety of Plaintiff. Defendants, and each of them, knew that Defendant Blatt engaged
 7    in sexual misconduct against Plaintiff, yet they continued to retain him as CEO and
 8    allowed him to retaliate against Plaintiff. Defendants' conduct was despicable and
 9    subjected Plaintiff to cruel and unjust hardship in knowing disregard of her rights.
1O    Their conduct was so vile, base, and contemptible that it would be looked down on
11    and despised by reasonable people. Defendants intentionally conducted a biased
12    "investigation" ofDefendant Blatt's sexual assault of Plaintiff with reckless
13    indifference toward Plaintiffs health, safety, and emotional well-being. Defendants'
14    conduct alleged herein is outrageous and so extreme that it goes beyond all possible
15    bounds of decency. A reasonable person would regard the conduct of Defendants as
16    intolerable in a civilized community.
17    V.    CAUSES OF ACTION
18                                FIRST CAUSE OF ACTION
19                     (AGAINST DEFENDA NTS MATC H AND IAC)
20                                            Negligence
21          71.    Plaintiff incorporates herein by reference, as though set forth in full, all
22    proceeding Paragraphs of this Complaint.
23          72.    Prior to the incidents, Defendants Match Group and IAC, and each of
24    them, expressly and implicitly warranted to Plaintiff that Defendants, in the event of
25    a sexual assault at the Company, would provide a thorough and unbiased
26    investigation and take immediate action to address such an occurrence.
27
28
                                                 17
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 20 of 30 Page ID
                                  #:988




 1          73.    At all relevant times herein Defendant Blatt, while in the course and
 2   scope of his employment with Company Defendants, intended to cause harmful or
 3   offensive contact with intimate parts of Plaintiff, and sexually offensive contact with
 4   Plaintiff directly and indirectly resulted therefrom.
 5          74.    At all relevant times herein, Defendant Blatt, while in the course and
 6   scope of his employment with Company Defendants, acted to cause Plaintiff to be in
 7    imminent apprehension of sexually offensive contact, and sexually offensive contact
 8    with Plaintiff directly and indirectly resulted therefrom.
 9          75.    The Company Defendants owed to the public in general, and to Plaintiff
1O    in particular, a duty to reasonably and promptly identify, remove, and/or report to law
11    enforcement authorities and/or to government agencies individuals who it knew, or
12    should have known, were sexual predators in its employ. The Company Defendants
13    owed to the public in general, and to Plaintiff in particular, a duty to reasonably
14    supervise and/or monitor individuals who it knew, or should have known, were
15    sexual predators in its employ. The Company Defendants owed to Plaintiff a duty to
16    control the acts of their agents, servants, and/or employees.
17          76.    The acts and omissions of The Company Defendants complained of
18    herein constitute negligent and reckless hiring, training, supervision, and retention of
19    Defendant Blatt. It was foreseeable that if the Company Defendants did not
20    adequately exercise or provide the duty of care owed to female employees in their
21    care, including, but not limited to Plaintiff, they would be vulnerable to sexual
22    misconduct by Defendant Blatt. Based on the acts alleged above, The Company
23    Defendants knew, or should have known, that their failure to exercise due care
24    toward Plaintiff would, and did, cause Plaintiff severe emotional distress.
25          77.    The Company Defendants did not have in place or failed to enforce
26    adequate, reasonable, and necessary rules, regulations, policies, and procedures that
27    could effectively identify, and deal with sexual predators such as Defendant Blatt.
28
                                                 18
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 21 of 30 Page ID
                                  #:989




  1   The Company Defendants did not have in place adequate, reasonable, and necessary
  2   rules, regulations, policies, and procedures for the prompt removal of sexual
  3   predators in the employ and/or service of the Company Defendants.
  4         78.    The Company Defendants failed to fulfill their legal duty to protect
  5   Plaintiff from the sexual misconduct of Defendant Blatt and the ensuing retaliatory
  6   treatment. These failures included the following: (a) failure to reasonably and
  7   investigate allegations of sexual misconduct; (b) failure to properly train and instruct
  8   investigators; (c) failure to have in place and enforce standards of acceptable and
  9   unacceptable conduct; and (d) failure to designate competent investigators to evaluate
 1O   complaints of sexual misconduct.
 11         79.    Moreover, the negligent, reckless, outrageous, deliberately and
 12   recklessly indifferent and unlawful conduct of the Company Defendants, as set forth
 13   above and herein, further consisted of:
 14                a. failing to properly and adequately supervise and discipline their
 15                   employees to prevent the improper touching that occurred to
 16                   Plaintiff;
 17                b. failing to adopt, enforce and/or follow adequate policies and
 18                   procedures for the protection and reasonable supervision of female
 19                   employees, including Plaintiff, and, in the alternative, failing to
20                    implement and comply with such procedures which had been
21                    adopted;
22                 c. failing to implement, enforce and/or follow adequate protective and
23                    supervisory measures for the protection of female employees,
24                    including Plaintiff;
25                 d. creating an environment that facilitated improper touching by
26                    Defendant Blatt on Plaintiff;
27
28
                                                 19
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 22 of 30 Page ID
                                  #:990




 1                 e. violating their own policies and/or by-laws regarding sexual
 2                    misconduct by employees and executive;
 3                 f. ignoring, concealing, or otherwise mitigating the seriousness of the
 4                    assault perpetrated by Defendant Blatt;
 5                 g. failing to properly supervise and/or discipline their employees; and
 6                 h. failing to adequately and properly train their employees regarding
 7                    sexual misconduct.
 8          80.    The Company Defendants had a policy to independently investigate
 9    sexual assault/harassment, explicitly and/or implicitly represented to Plaintiff.
1O          81.    The Company Defendants made these explicit and implied
11    representations knowing that they were false and/or having reason to believe that they
12    were false, and with the expectation that they would be relied upon by female
13    employees who decided to work at for The Company Defendants.
14          82.    The Company Defendants did not have in place adequate, reasonable,
15    and necessary rules, regulations, policies, and procedures with respect to the removal
16    and/or supervision of individuals in its employ or service who were suspected of
17   being sexual predators.
18          83.    The Company Defendants failed to reasonably supervise and/or monitor
19    individuals who it knew, or should have known, were sexual predators in their
20    service and employ.
21          84.    The Company Defendants further breached their duty of care to Plaintiff
22    by failing to protect the Plaintiff from foreseeable harm from the sexual misconduct
23    of an employee of Defendants.
24          85.    The Company Defendants ratified the improper touching and harassment
25   committed by Defendant Blatt by continuing to employ him and allowing him to be
26    in charge of female employees including Plaintiff, after having actual knowledge that
27    Defendant Blatt had improperly touched and harassed Plaintiff.
28
                                                 20
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 23 of 30 Page ID
                                  #:991




 1          86.     Plaintiff is informed and believes and thereon alleges that she will
 2    continue to suffer extreme mental, physical, and pain and suffering in the future as a
 3    result of the injuries alleged herein.
 4                                SECOND CAUSE OF ACTION
 5                               (AGAINST ALL DEFENDA NTS)
 6                          Intentional Infliction of Emotional Distress
 7           87.    Plaintiff incorporates herein by reference, as though set forth in full, all
 8    preceding Paragraphs of this Complaint.
 9           88.    As described above, without Plaintiffs consent, the Company
IO    Defendant' employee and CEO Defendant Blatt engaged in unlawful, sexual
11    misconduct and harassment against Plaintiff.
12          89.     Defendant Blatt's sexual misconduct conduct was outrageous and he
13    acted with reckless disregard for the probability that Plaintiff would suffer emotional
14    distress as a result of his actions.
15          90.     The Company Defendants allowed, adopted, approved, aided, abetted,
16    and ratified the behavior of the Defendant Blatt by allowing him to continue to have
17    female employees including Plaintiff report to him knowing that he had a history of
18    sexual misconduct, including improperly touching and harassing female employees.
19           91.    The Company Defendants employed defendant Blatt. The Company
20   Defendants failed to adequately and promptly investigate and discipline Defendant
21    Blatt. By allowing Defendant Blatt to continue as the CEO after each of the
22    aforementioned incidents and failing to adequately and promptly investigate and
23    discipline him, Defendants approved, aided and abetted, adopted, and ratified
24    Defendant Blatt's sexual misconduct.
25           92.    Plaintiff is informed and believes and thereon alleges that she will
26    continue to suffer extreme mental, physical, and pain and suffering in the future as a
27    result of the injuries alleged herein.
28
                                                  21
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 24 of 30 Page ID
                                  #:992




  1         93.      As a further proximate result, Plaintiff has been damaged in that she has
  2   been required to expend money and incur obligations for medical services, drugs, and
 3    sundries reasonably required in the treatment and relief of the injuries alleged
  4   according to proof. As a further proximate result, Plaintiff will continue to incur
  5   medical and related expenses.
  6         94.      The acts of Company Defendants alleged above were willful, wanton,
 7    malicious, oppressive, fraudulent, despicable, and outrageous and justify the
  8   awarding of exemplary and punitive damages.
  9                                THIRD CAUSE OF ACTION
10                              (AGA I NST DEFENDANT BLATT)
11                                          Sexual Battery
12          95.      Plaintiff incorporates herein by reference, as though set forth in full, all
13    preceding Paragraphs of this Complaint.
14          96.      As described above, Defendant Blatt, without Plaintiff's consent,
15    engaged in sexual misconduct, including sexual assault, against Plaintiff, all with the
16    intent of sexual arousal in violation of Civil Code § 1708.5 and Penal Code §
17    243.4(e)(l).
18          97.      Plaintiff is informed and believes and thereon alleges that she will
19    continue to suffer extreme mental, physical, and pain and suffering in the future as a
20    result of the injuries alleged herein.
21          98.      The acts of Defendant Blatt alleged above were willful, wanton,
22    malicious, oppressive, fraudulent, despicable, and outrageous and justify the
23    awarding of exemplary and punitive damages.
24
25
26
27
28
                                                   22
                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 25 of 30 Page ID
                                  #:993




 1                               FOURTH CAUSE OF ACTION
 2                             (AGAINST DEFENDANT BLATT)
 3                                          Gender Violence
 4                           Violation of California Civil Code § 52.4
 5          99.    Plaintiff incorporates herein by reference, as though set forth in full, all
 6    preceding Paragraphs of this Complaint.
 7           1 00. As described above, Defendant Blatt committed gender violence on
 8    Plaintiff, which constituted criminal offenses under California law, including Penal
 9    Code § 243 .4, sexual battery, whic.h includes the use, attempted use, or threatened use
1O    of physical force against a person.
11           1 0 1 . These crimes are at least in part based on the gender of Plaintiff.
12           102. Defendant Blatt caused a physical intrusion or a physical invasion of a
13    sexual nature under coercive conditions to Plaintiffs person in that Plaintiff was
14    improperly touched by Defendant Blatt, all without Plaintiffs consent.
15           103. The acts of violence as alleged above were directed at Plaintiff because
16   she is a woman. These acts were intended to humiliate and degrade Plaintiff because
17    she is a woman. These acts robbed Plaintiff of her dignity.
18           1 04. Plaintiff is informed and believes and thereon alleges that she will
19    continue to suffer extreme mental, physical, and pain and suffering in the future as a
20    result of the injuries alleged herein.
21           105. Defendant Blatt's aforementioned conduct was accomplished
22    intentionally and/or recklessly with conscious disregard for Plaintiffs health, safety,
23    privacy, freedom, and human dignity. The aforementioned conduct was so
24    outrageous in character and so extreme in degree as to go beyond all possible bounds
25    of decency, and should be regarded as despicable, atrocious, and utterly intolerable in
26    a civilized community. The acts of Defendant Blatt alleged above were willful,
27
28
                                                  23
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 26 of 30 Page ID
                                  #:994




 1    wanton, malicious, oppressive, fraudulent, despicable, and outrageous and justify the
 2    awarding of exemplary and punitive damages.
 3          106. Plaintiff has also been required to expend attorney fees to pursue their
 4    rights under Civil Code § 52.4, and request that she be awarded all attorney fees and
 5    costs reasonably required to pursue her claims pursuant to Civil Code § 52.4.
 6                                 FIFTH CAUSE OF ACTION
 7                              (AGAINST ALL DEFENDANTS)
 8                     Freedom from Violence Pursuant to The Ralph Act
 9                      Violation of C alifornia Civil Code §§ 51.7 and 52
1O          107. Plaintiff incorporates herein by reference, as though set forth in full, all
11    preceding Paragraphs of this Complaint.
12          108. Defendants subjected, and/or aided and abetted in the subjection of
13    Plaintiff to violence based on her sex, causing physical and psychological injuries to
14    her. A motivating reason for their conduct was Plaintiffs sex.
15          109. Plaintiff is informed and believes and thereon alleges that she will
16    continue to suffer extreme mental, physical, and pain and suffering in the future as a
17    result of the injuries alleged herein.
18          110. Defendants' conduct was a substantial factor in causing Plaintiffs harm.
19          111. As a result of the aforementioned conduct, Plaintiff is entitled to a
20    $25,000.00 penalty and/or punitive damages for Defendants' conduct in violation of
21    Civil Code § 51.7, as -well as attorney's fees and costs pursuant to Civil Code § 52.
22          112. The aforementioned conduct was accomplished intentionally and/or
23    recklessly with conscious disregard for said Plaintiffs health, safety, privacy,
24    freedom, and human dignity. Defendants' aforementioned conduct was so
25    outrageous in character and so extreme in degree as to go beyond all possible bounds
26    of decency, and should be regarded as despicable, atrocious, and utterly intolerable in
27    a civilized community. The acts of Defendants alleged above were willful, wanton,
28
                                                 24
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 27 of 30 Page ID
                                  #:995




 1    malicious, oppressive, fraudulent, despicable, and outrageous and justify the
 2    awarding of exemplary and punitive damages.
 3                                SIXTH CAUSE OF ACTION
 4                              (AGAINST ALL DEFENDA NTS)
 5                                 Negligent Misrepresentation
 6          113. Plaintiff incorporates herein by reference, as though set forth in full, all
 7    preceding Paragraphs of this Complaint.
 8          114. All Defendants negligently misrepresented material facts to Plaintiff,
 9    namely that Defendants' would conduct a thorough, prompt, and impartial
10    investigation into Defendant Blatt's sexual misconduct and harassment and that she
11    would not suffer any retaliation by Defendants.
12          115. Defendants negligently misrepresented material facts to Plaintiff,
13    namely that their policies and protocol created an environment where sexual assault
14    is not and will not be tolerated.
15          116. Defendants made these misrepresentations under circumstances and at a
16    time when they knew or should have known of the falsity of these representations.
17           1 17. Defendants made these representations with a reckless disregard for the
18    truth or falsity of such statements and/or with an intent to induce Plaintiff to act on
19    the representations, which, in turn, exposed Plaintiff to harm.
20          118. Plaintiffs justifiable reliance on Defendants' misrepresentations resulted
21    directly in injury to Plaintiff as described above and such injuries and damages were
22    legally caused by the justifiable reliance upon Defendants' misrepresentations.
23          119. Plaintiff is therefore entitled to any and all damages resulting from
24    Defendants' negligent misrepresentations that are necessary to make Plaintiff whole,
25    including, but not limited to, all damages, fees, and costs.
26
27
28
                                                 25
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 28 of 30 Page ID
                                  #:996




 1                              SEVENTH CAUSE OF ACTION
 2                     (AG A J NS T DEFENDA N TS IAC AND MATC H)
 3                    Wrongful Termination in Violation of Public Policy
 4          120. Plaintiff incorporates herein by reference, as though set forth in full, all
 5    preceding Paragraphs of this Complaint.
 6          121. California law recognizes public policies that employees should be free
 7    from termination for reporting illegal activities, refusing to engage in illegal activities
 8    and for reporting sexual harassment. These public policies are embodied in Labor
 9    Code § 1102.S(b ).
10          122. Plaintiff was at all relevant times employed by the Company
11    Defendants. The Company Defendants terminated Plaintiff, in violation of public
12    policy embodied in Labor Code § 1102.5(b) and Article I, Section 8, of the California
13    Constitution, for reporting illegal activities and in retaliation for making a good faith
14    complaint about sexual harassment and assault.
15          123. As a proximate result of Defendants' wrongful termination of Plaintiff,
16    Plaintiff has sustained and continues to sustain substantial losses in earnings and
17    other employment benefits.
18          124. As a proximate result of Defendants' wrongful termination of Plaintiff,
19    Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
20    mental and physical pain and anguish, all to her damage in a sum according to proof.
21          125. Plaintiff is informed and believes, and thereupon alleges that
22    Defendants' actions were taken with malice, oppression, fraud, and/or willful and
23    conscious disregard of Plaintiffs rights, and were carried out by Defendants'
24    managing agents and/or ratified by Defendants. Plaintiff is therefore entitled to
25    punitive damages in an amount to be determined at trial.
26
27
28
                                                  26
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 29 of 30 Page ID
                                  #:997




 1                                EIGHT CAUSE OF ACTION
 2                     (AGAINST DEFENDANTS IAC AND MATCH)
 3                       Retaliation for Engaging in Protected Activity
  4         126. Plaintiff incorporates herein by reference, as though set forth in full, all
 5    preceding Paragraphs of this Complaint.
 6          127. California law recognizes public policies that employees should be free
 7    from retaliation at the workplace for reporting illegal activities, refusing to engage in
 8    illegal activities and for reporting sexual harassment. These public policies are
 9    embodied in Government Code§ 12940(h).
10          128. Defendants terminated Plaintiff, in retaliation for reporting illegal
11    activities and in retaliation for making a good faith complaint about sexual
12    harassment and assault. Defendants' conduct, therefore, violated the public policies
13    that are embodied in Government Code§ 12940(h) and Article I, Section 8, of the
14    California Constitution.
15          129. As a proximate result of Defendants' wrongful termination of Plaintiff,
16    Plaintiff has sustained and continues to sustain substantial losses in earnings and
17    other employment benefits.
18          130. As a proximate result of Defendants' wrongful termination of Plaintiff,
19    Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
20    mental and physical pain and anguish, all to her damage in a sum according to proof.
2I          131. Plaintiff is informed and believes, and thereupon alleges that
22    Defendants' actions were taken with malice, oppression, fraud, and/or willful and
23    conscious disregard of Plaintiffs rights, and were carried out by Defendants'
24    managing agents and/or ratified by Defendants. Plaintiff is therefore entitled to
25    punitive damages in an amount to be determined at trial.
26
27
28
                                                 27
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-07046-MWF-FFM Document 28-1 Filed 10/21/19 Page 30 of 30 Page ID
                                  #:998




 1    VI.   RELIEF REQUESTED
 2          WHEREFORE, Plaintiff prays for judgment against Defendants and, as
 3    appropriate to each cause of action alleged and as appropriate to the standing of
 4    Plaintiff, as follows:
 5           1.     compensatory damages, including but not limited to, pain, suffering,
 6    emotional distress, loss of enjoyment of life, and other non-economic damages in an
 7    amount to be determined at trial;
  8          2.     economic damages in the form of medical expenses, out of pocket
 9    expenses, lost earnings and earning capacity, and other economic damages in an
1O    amount to be determine at trial;
11           3.     an award of attorneys' fees and costs;
12           4.     prejudgment interest;
13           5.     post-judgment interest;
14           6.     punitive or exemplary damages according to proof; and
15           7.     for such other and further relief as this Court may deem just and proper.
16    VII. DEMAND FOR JURY TRIAL
17           Plaintiff hereby demands a trial by jury as to all of her claims.
18    Dated: August 5, 2019
19
20                                             By:
                                                       M. Elizabeth Graham, CA 143085
21                                                     Paige Alderson
                                                       GRANT & EISENHOFER P.A.
22                                                     101 Cal ifon1ia Street, Suite 2710
                                                       San Franci co, Cal i fornia 94111
23                                                     Phone: (415) 365-9585
24                                                     Fax: (415) 365-9650
                                                       Email: egraham@_gelaw.com
25                                                     Email: pal derson@gelaw.com
26
27
28
                                                  28
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
